Citation Nr: 9925608	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-25 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for Reiter's syndrome 
with arthritis of the lumbar spine and sacroiliac joints, 
currently evaluated as 40 percent.

2.  Entitlement to an increased rating for Reiter's syndrome 
with arthritis of the toes of the right foot, currently 
evaluated as 20 percent.

3.  Entitlement to an increased rating for Reiter's syndrome 
with arthritis of the toes of the left foot, currently 
evaluated as 20 percent.

4.  Entitlement to an increased rating for Reiter's syndrome 
with arthritis of the right hand (previously "middle 
finger" arthritis), currently evaluated as 20 percent.

5.  Entitlement to an increased rating for Reiter's syndrome 
with arthritis of the left hand, currently evaluated as 20 
percent.

6.  Entitlement to an increased rating for Reiter's syndrome 
with arthritis of the right ankle, currently evaluated as 20 
percent.

7.  Entitlement to an increased rating for Reiter's syndrome 
with arthritis of the left ankle, currently evaluated as 20 
percent.

8.  Entitlement to an increased rating for Reiter's syndrome 
with arthritis of the left shoulder, currently evaluated as 
10 percent.

9.  Entitlement to an increased rating for Reiter's syndrome 
with arthritis of the cervical spine, currently evaluated as 
10 percent.

10.  Entitlement to an increased rating for Reiter's syndrome 
with arthritis of the right knee, currently evaluated as 10 
percent.

11.  Entitlement to an increased rating for Reiter's syndrome 
with arthritis of the left knee, currently evaluated as 10 
percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to January 
1958.

By rating action of September 1990, the RO determined that 
separate disability ratings were to be assigned for the 
different anatomical areas affected by the veteran's service 
connected Reiter's syndrome.  Accordingly, the 60 percent 
evaluation of the veteran's service connected Reiter's 
syndrome was discontinued effective March 1990.  In lieu 
thereof, separate evaluations were assigned for each joint 
affected by arthritis.

In April 1994, the veteran filed a claim for an increased 
rating for his service connected Reiter's syndrome.  This 
appeal arises from the February 1995 rating decision from the 
Hartford, Connecticut Regional Office (RO) that continued the 
evaluation of the veteran's service connected arthritis of 
the lumbar spine and sacroiliac joints at 20 percent; 
increased the evaluation of the arthritis of the middle 
finger of the right hand from 10 to 20 percent; increased the 
evaluation of the arthritis of the left hand from 10 to 20 
percent; ;increased the evaluation of the arthritis of the 
right ankle from 10 to 20 percent; increased the evaluation 
of the arthritis of the left ankle from 10 to 20 percent; 
continued the evaluation of the arthritis of the left 
shoulder at 10 percent; continued the evaluation of the 
arthritis of the cervical spine at 10 percent; continuedhe 
evaluation of the arthritis of the right knee at 10 percent; 
continued the evaluation of the arthritis of the left knee at 
10 percent; continued the evaluation of the arthritis of the 
toes of the right foot at 10 percent; and continued the 
evaluation of the arthritis of the toes of the left foot at 
10 percent.

A Notice of Disagreement was filed in March 1995 and a 
Statement of the Case was issued in May 1995.  A substantive 
appeal was filed in June 1995 with no hearing requested. 

By rating action in July 1995, the veteran was awarded a 
total disability rating based on individual unemployability, 
effective April 14, 1994.

This case was remanded in June 1997 for further development.  
The case was thereafter returned to the Board.

By rating decision in September 1998, the RO increased the 
evaluation for the veteran's service connected Reiter's 
syndrome with arthritis of the lumbar spine and sacroiliac 
joints from 20 percent to 40 percent; increased the 
evaluation of the veteran's service connected Reiter's 
syndrome with arthritis of the toes of the right foot from 10 
percent to 20 percent; and increased the evaluation of the 
veteran's service connected Reiter's syndrome with arthritis 
of the toes of the left foot from 10 percent to 20 percent.  
The arthritis of the middle finger of the right hand was 
reclassified as arthritis of the right hand.  The veteran has 
continued his appeal of the increased ratings.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for the disabilities at issue. 

When the Board remanded this case to the RO in June 1997, it 
requested the RO (1) to obtain the veteran's recent treatment 
records for Reiter's syndrome and associated disabilities, 
(2) to schedule him for a VA orthopedic examination to 
evaluate the current severity of the veteran's Reiter's 
syndrome, (3) to readjudicate the claim for an increased 
rating, and (4) to consider the veteran's claim for an 
extraschedular rating.  With respect to the VA examination, 
the Board requested, among other things, that the examiner 
provide an opinion as to the extent to which the veteran 
experienced weakness, excess fatigability, incoordination and 
pain due to repeated use or flare-ups, and portray those 
factors in terms of limitation of activity and functional 
loss.  Additionally, the Board requested that the examiner 
review the claims folder prior to examining the veteran. 

The requested development has not been completed.  The 
reports of the veteran's October 1997 and June 1998 VA 
orthopedic examinations do not contain all of the information 
requested by the Board.  The examiners indicated that the 
veteran exhibited pain and limitation of movement during 
flareups of the hands, feet, and spine.  However, additional 
degrees of loss of motion based on pain on use were not 
given.  A specific response as to the veteran's limitation of 
activity and functional loss due to pain was not given.  Nor 
is there an examination of all the affected joints.  
Therefore, the examinations did not address the requirements 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therein, the 
Court held that in evaluating a service connected disability 
involving a joint, functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  Accordingly, orthopedic 
examinations that address the DeLuca requirements must be 
accomplished.

Additionally, the veteran indicated that he has had treatment 
at the West Haven, Connecticut VA Medical Center.  Current 
treatment records from this facility should be requested 
prior to the VA examination.  VA has a duty to assist the 
veteran in the development of facts pertaining to this claim.  
The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Finally, in this case, the RO has not adjudicated the issue 
of entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) for each individual disability.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (The Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Furthermore, the duty to assist a veteran as provided 
for in 38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  
Given those pronouncements, and the fact that the development 
sought by the Board has not been fully completed, a remand 
for further development is now required.  38 C.F.R. §§ 3.327, 
4.2, 19.9 (1998).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the service connected 
Reiter's syndrome and associated 
disabilities in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including those 
from the West Haven, Connecticut VAMC.

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic examination to determine the 
current severity of the joints affected 
by Reiter's syndrome, including arthritis 
of the lumbar spine/sacroiliac, arthritis 
of the toes of the right foot, arthritis 
of the toes of the left foot, arthritis 
of the right ankle, arthritis of the left 
ankle, arthritis of the left shoulder, 
arthritis of the cervical spine, 
arthritis of the right knee, and 
arthritis of the left knee.  If there are 
any additional joints which have become 
affected by Reiter's syndrome, this 
should be indicated and the additional 
joint evaluated.  This should include 
range of motion studies to determine 
actual loss and evaluation of functional 
loss, the requirements of which are 
discussed below.  The importance of 
appearing for the examinations and the 
consequences if he fails to do so should 
be explained to the veteran.  
Documentation that the veteran received 
this information should be included in 
the claims folder.  The claims folder 
must be made available to the examiners 
prior to the examinations.  All indicated 
diagnostic tests must be performed.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.

The examiner should determine the ranges 
of motion in degrees of the lumbar 
spine/sacroiliac, toes of the right foot, 
toes of the left foot, right ankle, left 
ankle, left shoulder, cervical spine, 
right knee, and left knee and note the 
normal ranges of motion.  The examiner 
should also indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss or 
ankylosis of the lumbar spine/sacroiliac, 
toes of the right foot, toes of the left 
foot, right ankle, left ankle, left 
shoulder, cervical spine, right knee, or 
left knee due to any of the following:  
(1) pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare ups.  The 
numbered factors must each be addressed 
with regard to each affected joint.   

With regard to the low back, the examiner 
should note whether the veteran has 
muscle spasm, listing of the whole spine 
to opposite side, positive Goldthwaite's 
sign, or abnormal mobility on forced 
motion.  Each of these manifestations 
must be addressed.  

With regard to each foot, the examiner 
should note whether the manifestations 
referable to each foot, including actual 
and functional loss, are equivalent to 
"moderate" or "severe" foot injury.  
The examiner should also note whether 
there is marked deformity of either foot 
as manifested by pronation, abduction, 
etc.; pain on manipulation and use 
accentuated; swelling on use; callosities 
(attributable to the service connected 
disability); extreme tenderness of the 
plantar surfaces of the foot; or severe 
spasm of the tendo achillis on 
manipulation.  Each enumerated 
manifestation above must be addressed 
with regard to each foot.

With regard to arthritis of the hands, 
the examiner should determine the ranges 
of motion in centimeters in both 
directions of each finger.  The examiner 
should also answer the following 
questions:  (1) Is there ankylosis of the 
metacarpophalangeal or proximal 
interphalangeal joints; and, if so, is 
either joint in extension or in extreme 
flexion (2) Is motion possible to within 
2 inches of the median transverse fold of 
the palm; and (3) If there is ankylosis 
of all joints of an individual finger, 
are all joints in extension or in extreme 
flexion, or with rotation and angulation 
of the bones.  In addition, the examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement or any finger, and whether there 
is likely to be additional range of 
motion loss of each finger due to any of 
the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss or ankylosis due to pain on 
use or during flare ups for each 
individual finger.

All factors upon which any medical 
opinion is based must be set forth for 
the record.  If the examiner is unable to 
make any of the above determinations, it 
should be so indicated on the record.

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 3.321(b)(1), 
4.40, and 4.45, the provisions of DeLuca, 
and VAOPGCPREC 23-97. Consideration 
should also be given to rating the 
fingers of each hand separately.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This should additionally 
include consideration and discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
include (1) verification in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent; and (2) 
notification that the veteran was made 
aware of the consequences of his failure 
to appear for the examination prior to 
the time of the examination.  The veteran 
and his representative should then be 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious 

handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



